Case 2:17-cV-02505-S.]F-ARL Document 41 Filed 03/07/19 Page 1 of 2 Page|D #: 502

STORCH Al\/lll\l l PC

Noam Besdin 212.497.3278
MEMBER NY BAR nbesdin@storchamini.com

March 7, 20l9
VIA ECF AND FIRST CLASS MAIL

The Honorable Sandra J. Feuerstein
United States District Court
Eastern District of Nevv York

100 Federal Plaza

Central Islip, NeW York 11722

Re: Shetel Industries LLC v. Adin Dental Implant Systems, Inc., et al.
Case No. 17-CV-02505 (SJR)(ARL)

Dear Judge Feuerstein:

We represent Plaintiff/Counterclaim Defendant Shetel Industries LLC and Third-Party Defendants
Markus Weitz and Osseogroup LLC (collectively, “Shetel”) in the above-referenced action (the
“Action”), We Write Your Honor to request a telephonic conference With respect to the parties’
ongoing discovery in the Action, Which discovery is to be completed by April l, 2019. See Docket
Entry, dated November 19, 2018, granting Doc. No. 35. We had originally sought such a
telephonic conference With Judge Lindsay (Docket No. 38), but Were today directed by her
chambers to refer this request directly to Your Honor’s attention.

Beginning in January 2019, Shetel deposed Defendant Jeremy Danzer, as Well as three of
Defendant Adin Dental Implant Systems, Inc.’s (“Adin”) principals The deposition of Defendant
Adin Dental Solutions USA’s (“Adin USA”) manager, l\/lr. Chen Porat, Was scheduled to have
taken place on February 19, 2019, but Was adjourned due to Adin USA’s counsel’s illness.
According to counsel, Mr. Porat Was then unavailable to be deposed prior to March 6; We are now
scheduled to depose him on March 13.

This delay-»While no fault of any party-complicates Shetel’s preparation of its expert report,
Which it had intended to serve Well before March 6, but Which cannot be completed absent Mr.
Porat’s testimony With respect to Adin USA’s documents (or, in some instances, lack thereof). ln
fact, the other Adin principals have testified that Mr. Porat and Mr. Porat alone Would be able to
address Adin USA’s customer lists, maintenance of such lists and other files, as Well as other
documents pertinent to the various claims and counterclaims alleged in the Action.

Furtherrnore, on February 12, 2019, Your Honor converted Shetel’s Motion to Dismiss (Doc. No.
22) into one for summary judgment, and granted Shetel leave to file fully-briefed summary
judgment papers on April 12, 2019. As We understand Your Honor’s order, Defendants are now

 

2 GRAND CENTRAL TOWER ~140 EAST 45TH STREET, 25TH FLOOR - NEW YORK, NY10017
P 212.490.4100 ~ F 212.490.4208 ~ mmw.storchamini.com

 

Case 2:17-cV-O2505-S.]F-ARL Document 41 Filed 03/07/19 Page 2 of 2 Page|D #: 503

Honorable Sandra J. Feuerstein
March 7, 2019
Page 2

to serve on Shetel the supplemental materials they had sought leave to file (Doc. No. 36) by March
12, 2019. Until We see Defendants’ supplemental production, it is unclear if such production Will
impact the content of our expert’s report.

Therefore, We respectfully seek the Court’s guidance as to how such schedule impacts the time for
service of expert reports, and/or the Pretrial Conference scheduled to be held before Your Honor
on May 21, 2019. We do not seek to extend the discovery deadlines Set by the Court, While at the
same time We cannot submit an informed expert report Without having gathered all the relevant
documents and testimony--Which to date We have been unable to do. We therefore respectfully
suggest that the parties’ deadline to submit expert reports_and only such reports-be extended to
April 29, such that any depositions of the parties’ experts can then be completed before the May
21 Pretrial Conference.

We thank the Court for its continued consideration
Respectfully,

Noam M. Besdin

cc: Bijan Amini, Esq. (via ECF)

Gregory K. Mueller, Esq. (via ECF)
Matthew J. Ross, Esq. (via ECF)

